DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the at least one water inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DE 102008004258 to BSH Hausegeraete GmbH (“BSH”).
Regarding claims 1-7 and 10-20, BSH (in Figs. 1-6 and associated text) discloses a method of supplying liquid in treating chemistry dispenser (8), of a fabric treating appliance (1), with a liquid distribution header (13,21) overlying a cup (17) with a bottom wall and a siphon tube (31), with a cover, extending upwardly from the bottom wall (see e.g. Fig. 5), the method comprising:
distributing water to the at least one cup through:
a first water outlet (one of plural outlets 15 and 21) in the distribution header oriented relative to the at least one cup such that a first water flow emitted through the first water outlet strikes a side of the cover,
a second water outlet (another one of plural outlets 15 and 21) in the distribution header oriented relative to the at least one cup such that a second water flow emitted through the second water outlet strikes a top of the cover, and
a third water outlet (another one of plural outlets 15 and 21) oriented in the distribution header relative to the at least one cup such that a third water flow emitted through the third water outlet strikes a bottom of the cup (see Figs. 1-5 and associated text, particularly ¶ [0025]-[0027] of machine translation wherein different velocity water flow is provided between different sized outlets 23 and 15; note also the movability of the water outlets to effectively remove all treating chemistry by spraying all surfaces of the cup including walls and floors),
wherein the first, second, and third water flows differ by at least one of a direction of flow, a velocity of flow, or a pattern of flow (note all outlets inherently have a different direction of flow; note also the different nozzle configurations, locations, and spray patterns, as well as different flow velocities in ¶ [0025]-[0027] of cited machine translation),
wherein the pattern of flow comprises a shower, a spray, or a jet (see ¶ [0025] and spraying with hard radiation (i.e. jets)),
wherein the direction of flow comprises a generally downstream direction of flow or a generally vertical direction of flow (see Figs. 3 & 5),
wherein the first and second water outlets comprise round outlet openings and wherein a velocity of flow through the first water outlet is greater than a velocity of flow through the second water outlet (see ¶ [0025], note different speeds of spray),
wherein the second water outlet comprises a raised entrance around the round outlet opening (note raised entrance around outlet 23 in Fig. 25),
wherein at least one of the first, second, or third water outlets provide a spray of water in a generally downstream direction and the other of the first, second, and third water outlets has a shape configured to provide a spray of water having a generally vertical trajectory (note the generally downstream direction and generally vertical trajectory of the spray in Figs. 3 and 5),
 wherein the flow of water across the liquid distribution header from the at least one water inlet toward the second and third water outlets (see Figs. 1-4 showing such water inlet and outlet configuration in the header),
a method of supplying liquid in treating chemistry dispenser (8), of a fabric treating appliance (1), with a liquid distribution header (13,21) overlying a cup (17) with a bottom wall and a siphon tube (31), with a cover, extending upwardly from the bottom wall (see, e.g. Fig. 5), the method comprising:
distributing water to the at least one cup from the distribution header in a first flow of water striking at least one of a top or side of the cover, and a second flow of water striking one of a side or bottom of the cup, wherein the first flow of water has a greater velocity than the second flow of water (see Figs. 1-5 and associated text, particularly ¶ [0025]-[0027] of machine translation wherein different velocity water flow is provided between different sized outlets 23 and 15; note also the movability of the water flows to effectively remove all treating chemistry by spraying all surfaces of the cup including walls and floors manifestly including the siphon located therein),
wherein the first flow of water comprises two separate flows of water, one striking the top of the cover and the other striking the side of the cover (note the different water flow directions in Fig. 5),
wherein the first and second water flows differ by at least one of a direction of flow or a pattern of flow (see above),
wherein the first and second water flows differ in both of direction and pattern of flow (see different sized/shaped water flow outlets 15 and 23, manifestly having a different flow direction and pattern),
wherein the pattern of flow comprises a shower, a spray, or a jet (see above),
wherein the direction of flow comprises a generally downstream direction of flow or a generally vertical direction of flow (see above),
wherein the first and second flows are at least in a generally downstream direction or a vertical trajectory (see above),
wherein one of the first and second flows is in a generally downstream direction and the other of the first and second flows is in a vertical trajectory (see above),
wherein the first flow is upstream of the second flow (see Figs. 1-4 showing different water flow outlets being upstream/downstream from one another),
wherein water flowing through the header is flowed through a channel (see channel formed by header 13 in Figs. 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BSH.
Regarding claims 1-7 and 10-20, Examiner’s primary position is that BSH, supra, discloses the claimed invention including the claimed method of supplying liquid to a dispenser during use.  Even if assuming, arguendo, that BSH does not disclose the 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to adjust the outlets as desired in order to effectively flush all of the treating chemistry out of the dispenser cup, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Further regarding claims 8-9 and the shapes of the outlets, while BSH clearly discloses the outlets (23) as one of at least a round or elongated slot-like shape, BSH does not expressly disclose the precise outlet shapes.  It would have been an obvious matter of choice to modify the outlet shape to effect a desired spray pattern or spray type, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 9,003,588 in view of BSH (cited above).  The copending claims generally encompass the patented claims with the exception of the third water flow outlet of claim 1 or the different flow velocities of water in claim 11.  As cited above, BSH discloses the use of at least three outlets as well as providing different flow velocities for the purpose of spraying the entire inner cup portion to flush out treating chemistries.  Therefore, the position is taken that it would have been obvious to modify the patented claims with such features to produce the same and predictable results of spraying the entire cup, including the cup walls, cup floor, and siphon with cover to effectively flush the cup.  Applicant should either (1) amend the claims and provide corresponding patentability arguments clarifying precisely how and why the current claims patentably distinguish over the patented claims, or (2) file a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711